 1   GLENN B. McCORMICK
     Acting United States Attorney
 2   District of Arizona
     RAQUEL ARELLANO
 3   Assistant U.S. Attorney
     AZ State Bar No. 011796
 4   CHRISTINE A. MELTON
     Assistant U.S. Attorney
 5   AZ State Bar No. 021649
     United States Courthouse
 6   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 7   Telephone: 520-620-7300
     Email: raquel.arellano@usdoj.gov
 8   Email: christine.melton@usdoj.gov
     Attorneys for Plaintiff
 9
10                         IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF ARIZONA
12
     United States of America,                            CR 18-00263-TUC-JGZ (JR)
13
                             Plaintiff,
14
             vs.                                     GOVERNMENT’S RESPONSE TO
15                                                  DEFENDANT’S OBJECTION TO THE
                                                        PRESENTENCE REPORT
16   Robert Francis Krebs,
17
                            Defendant.
18
19
           Now comes the United States of America, by and through its undersigned attorneys,
20
     and hereby submits its response to the Defendant’s Objection to the Presentence Report.
21
     (Doc. 198.) The draft Presentence Investigation Report (PSR) was prepared on February
22
     5, 2021 (Doc. 178).
23
           Defendant objects to the denial of a reduction for Acceptance of Responsibility and
24
     to certain enhancements applied under the Specific Offense Characteristics of the PSR.
25
     The government hereby responds to the objections raised as follows:
26
           I.      Denial of Acceptance of Responsibility was Proper.
27
           Defendant contends that he is entitled to a reduction in his offense level under
28
     U.S.S.G. § 3E1.1 which allows for a reduction in sentence if “defendant clearly
 1   demonstrates acceptance of responsibility for his offense…” “The plain language of
 2   U.S.S.G. § 3E1.1 places the burden on [a defendant] to show he is deserving of the
 3   reduction . . . [and a defendant] must ‘manifest a genuine acceptance for his actions.’”
 4   United States v. Cortes, 299 F.3d 1030, 1038 (9th Cir. 2002) (citing United States v.
 5   McKinney, 15 F.3d 849, 852 (9th Cir. 1994)). If contrition is sincere, then a defendant is
 6   entitled to a reduction. Id.
 7          Defendant relies on United States v. McKinney, 15 F.3d 849 (9th Cir. 1994), in
 8   support of his argument that he is entitled to this reduction even though a trial was held.
 9   The defendant in McKinney presented the “unusual case” where a reduction in offense level
10   was proper even though the defendant had pled not guilty. Id. at 852. McKinney is
11   distinguishable from the facts in the instant case. In McKinney, the defendant accepted
12   responsibility from the beginning in that he assisted the police in finding a gun used in the
13   crime, gave a full and honest statement as to his participation, expressed contrition for his
14   acts, and even attempted to plead guilty several times immediately prior to and during
15   his trial. Id. at 852 (Emphasis added). The Ninth Circuit Court found that based on his
16   cooperation and remorse, McKinney had accepted full responsibility for his actions, even
17   though he exercised his right to a jury trial on the charges. It should be noted that the court
18   expressed that McKinney was “one of the unusual cases in which a defendant is entitled to
19   an acceptance of responsibility reduction despite having pleaded not guilty.” Id. The court
20   focused on the defendant’s personal genuine contrition, rather than his exercise of his
21   constitutional rights, which included his confession, assistance to authorities, and attempts
22   to plead guilty. Id.
23          In Gibson v. Dia, 69 F.3d 291 (9th Cir. 1995), the Ninth Circuit Court affirmed a
24   denial of acceptance of responsibility although the defendant admitted his guilt post-trial.
25   In rejecting the defendant’s argument, the court distinguished the McKinney case relied
26   upon by the defendant:
27          Dia reads our decision in that case far too broadly. The defendant in McKinney
28          presented the “unusual case” where a reduction in offense level was proper even


                                                  -2 -
 1           though the defendant had pled not guilty. Id. at 852. There, defendant accepted
             responsibility from the beginning-assisting the police in finding a gun used in the
 2           crime, giving a full and honest statement as to his participation, and attempting to
             plead guilty several times immediately prior to and during his trial. Based on his
 3
             overwhelming cooperation and remorse, we found that he had accepted full
 4           responsibility for his actions, even though he exercised his right to a jury trial on the
             charges. We emphasized, however, the rarity of such an occurrence.
 5
     Id. at 293.
 6
 7   The court noted that the guidelines commentary regarding acceptance of responsibility
 8   were more broad when McKinney was decided:

 9          Not only is McKinney factually distinguishable from Dia's case, but there has also
            been a change in the sentencing guideline commentary since the time of the
10          guidelines reviewed in McKinney. While we decided McKinney in 1994, we
11          reviewed the 1991 guidelines. Id. at 852. In support of our decision, we relied
            upon the broad comment stating “[a] defendant may be given consideration under
12          this section without regard to whether his conviction is based upon a guilty plea or
13          a finding of guilty by the court or jury or the practical certainty of conviction at
            trial.” Id. However, in 1992, the commission deleted this comment. The
14          contemporaneous comment to § 3E1.1 supports our limited application of the
            section in situations where defendants demand a trial, and reads as follows:
15                   [t]his adjustment is not intended to apply to a defendant who puts the
16                   government to its burden of proof at trial by denying the essential factual
                     elements of guilty, is convicted, and only then admits guilt and expresses
                     remorse. Conviction by trial, however, does not automatically preclude a
17                   defendant from consideration for such a reduction. In rare situations a
                     defendant may clearly demonstrate an acceptance of responsibility for his
18                   criminal conduct even though he exercises his constitutional right to a trial.
                     This may occur, for example, where a defendant goes to trial to assert and
19                   preserve issues that do not relate to factual guilt (e.g. to make a constitutional
20                   challenge to a statute....) In each such instance, however, a determination that
                     a defendant has accepted responsibility will be based primarily upon pre-trial
                     statements and conduct. U.S.S.G. Section 3E1.1, comment 2.
21
     The court in Dia added:
22
23          As we explained in United States v. Vance, 62 F.3d 1152, 1160 (9th Cir. 1995),
            the guidelines for acceptance of responsibility “came about as close as they could,
24          without penalizing the exercise of constitutional rights, to codifying the
25          percentage” of sentence reduction for pretrial pleas of guilty, in order to reduce
            sentencing disparity. Unlike the defendant in McKinney, Dia made no attempt to
26          plead guilty until long after he had been proved guilty, and there was no evidence
27          that Dia accepted responsibility before responsibility was forced on him by trial
            and conviction. We find no error in the district court's refusal to reduce Dia's
28          offense level on the basis of “accepted responsibility.”


                                                   -3 -
 1   Id.
 2          In the instant case –unlike the defendant in McKinney who accepted responsibility,

 3   showed genuine contrition, and attempted to plead guilty before and during his trial—the

 4   defendant has not accepted full responsibility for his actions and, in fact, has not provided

 5   a statement showing contrition or accepting responsibility to the PSR writer concerning his

 6   acts in the offense. Even if the defendant waived an interview with the U.S. Probation

 7   Officer due to difficulty in hearing, the defendant nonetheless could have provided a

 8   written statement to the probation officer and to the Court expressing remorse and

 9   truthfully admitting the acts comprising the offense of conviction. Absent his initial post-

10   arrest admissions to law enforcement, the defendant has not met his burden of showing he

11   is entitled to a reduction. Defendant has done nothing more to demonstrate to the Court

12   why a reduction for acceptance of responsibility should be granted, other than relying on

13   his post-arrest admissions in which he told arresting officers that he wanted to get caught

14   and return to prison life. These statements are not indicative of remorse or contrition for

15   his criminal acts.

16          McKinney is factually distinguishable from the instant case and the defendant in that

17   case did more to merit a reduction than the defendant has done. Moreover, as the court in

18   Dia noted, a different and more broad sentencing guideline commentary concerning

19   acceptance of responsibility existed at the time of the McKinney decision. In McKinney,

20   the court relied upon the then-existing broad sentencing guideline comment stating “[a]

21   defendant may be given consideration under this section without regard to whether his

22   conviction is based upon a guilty plea or a finding of guilty by the court or jury or the

23   practical certainty of conviction      at trial.”     Id. (Emphasis     added.) Now, the

24   contemporaneous comment to Section 3E1.1 supports a limited application of the section

25   in situations where defendants demand a trial, and reads as follows:

26          This adjustment is not intended to apply to a defendant who puts the government to
27          its burden of proof at trial by denying the essential factual elements of guilt, is
            convicted, and only then admits guilt and expresses remorse. Conviction by trial,
28          however, does not automatically preclude a defendant from consideration for such

                                                 -4 -
 1          a reduction. In rare situations a defendant may clearly demonstrate an acceptance
            of responsibility for his criminal conduct even though he exercises his constitutional
 2          right to a trial. This may occur, for example, where a defendant goes to trial to assert
            and preserve issues that do not relate to factual guilt (e.g., to make a constitutional
 3
            challenge to a statute or a challenge to the applicability of a statute to his conduct).
 4          In each such instance, however, a determination that a defendant has accepted
            responsibility will be based primarily upon pre-trial statements and conduct.
 5
     U.S.S.G. Section 3E1.1, comment (n. 2).
 6
            Notwithstanding that the defendant made admissions post-arrest, he has made no
 7
     attempt at showing contribution and accepting responsibility even after responsibility was
 8
     forced on him by trial and conviction. There is no indication that the defendant went to
 9
     trial to assert and preserve issues that do not relate to factual guilt. The PSR writer properly
10
     denied any reduction in offense level for acceptance of responsibility. This Court should
11
     deny the defendant’s objection to the PSR and not reduce the defendant’s offense level on
12
     the basis of “acceptance of responsibility” when the defendant has not shown any such
13
     acceptance of responsibility or remorse.
14
            II.    Specific Offense Characteristics Enhancements.
15
            In Paragraphs 22 and 27 of the PSR, Part A, The Offense, Specific Offense
16
     Characteristics and Chapter Four Enhancement, the PSR writer assessed enhancements for
17
     the BB weapon that was brandished and for application of the Career Offender Provision
18
     under U.S.S.G. § 4B1.1(b)(2). Defendant argues that the enhancements should not apply.
19
20                 a. Government Concurs that a Three-Level Enhancement                          for
                      Brandishing a BB Gun is Applicable.
21
22          Defendant objects to the five-level enhancement applied at Paragraph 22 of the PSR,

23   for brandishing a firearm during the commission of this offense. Defendant contends that

24   a firearm is defined as “(i) any weapon (including a starter gun) which will or is designed

25   to or may readily be converted to expel a projectile by the action of an explosive . . . A

26   weapon commonly known as a “BB” or pellet gun, that uses air or carbon dioxide pressure

27   to expel a projectile is a dangerous weapon but not a firearm.” U.S.S.G. § 1B1.1, comment

28   (n.1(H)).


                                                  -5 -
 1            Defendant concedes that a three-level enhancement should apply in this instance,
 2   since a BB was used. As such, the government respectfully submits that the uncertainty of
 3   whether a guideline calculation applies should fall in the defendant’s favor. Consequently,
 4   the government concedes that a three-level enhancement should apply.
 5                   b. Career Offender Enhancement was Appropriately Applied.
 6            Defendant objects to the Chapter Four Career Offender enhancement as applied in
 7   Paragraph 27 of the PSR asserting that the defendant’s 1982 Seminole County Circuit
 8   Court, Sanford, Florida Robbery conviction does not meet the definition of a crime of
 9   violence pursuant to U.S.S.G. § 4B1.2. In Paragraph 27, the PSR writer applied the Career
10   Offender provision under Chapter Four of the U.S.S.G., thereby enhancing the total offense
11   level to 34 as follows:
12            Chapter Four Enhancement: The defendant was at least 18 years old at the time
13            of the instant offense of conviction; the instant offense of conviction is a felony
              that is either a crime of violence or a controlled substance offense; and the
14            defendant has at least two prior felony convictions of either a crime of violence or
15            a controlled substance offense; therefore, the defendant is a career offender. The
              offense level for a career offender is 34 because the statutory maximum term of
16            imprisonment is 25 years or more. U.S.S.G. § 4B1.1(b)(2).
17   Under the provisions of U.S.S.G. § 4B1.2, a Career Offender enhancement applies if three
18   prongs are met:
19            1) The defendant is over eighteen years old;
20            2) The offense of conviction is a crime of violence, and
21            3) The defendant has at least two prior felony convictions which meet the
22               definition of “crime of violence” under U.S.S.G. §4B1.1(a).

23
              Under U.S.S.G. § 4B1.2, certain terms used under U.S.S.G. §4B1.1, including
24
     “crime of violence,” are defined as follows:
25
        § 4B1.2.      Definitions of Terms Used in Section 4B1.1
26
27      (a)       The term "crime of violence" means any offense under federal or state law,
                  punishable by imprisonment for a term exceeding one year, that—
28


                                                  -6 -
 1               (1)     has as an element the use, attempted use, or threatened use of
                         physical force against the person of another, or
 2
                 (2)     is murder, voluntary manslaughter, kidnapping, aggravated assault, a
 3
                         forcible sex offense, robbery, arson, extortion, or the use or unlawful
 4                       possession of a firearm described in 26 U.S.C. § 5845(a) or explosive
                         material as defined in 18 U.S.C. § 841(c).
 5
 6          Under the law of this Circuit, a sentencing court may not look to the underlying
 7   facts or circumstance of the prior offense in determining that the prior offense is an act of
 8   violence within the meaning of the career offender provisions of the Guidelines. See
 9   United States v. Lonczak, 993 F.2d 180, 181-83 (9th Cir. 1993); United States v. Sahakian,
10   965 F.2d 740, 742 (9th Cir. 1992); United States v. Sherbondy, 865 F.2d 996, 1005-1009
11   (9th Cir. 1988). Under § 4B1.2(1), courts must look to the offense of conviction. The
12   conviction must “set forth (i.e. expressly charged)” conduct which “by its nature presents
13   a serious potential risk of physical injury.” U.S.S.G. § 4B1.2, comment (n. 2).
14          Paragraph 36 of the PSR notes that the prior Kidnapping charge was later changed
15   to False Imprisonment. Although it is not noted in the PSR yet, a revised PSR will reflect
16   that the PSR writer also discovered (after the draft PSR was filed) that the Robbery
17   conviction was later changed to “Robbery with a Firearm”. The Florida state statute for
18   Robbery with a Firearm is 812.13(a) and 812.13(2)(a) and provides:
19
            (2)(a) If in the course of committing the robbery the offender carried a firearm or
20          other deadly weapon, then the robbery is a felony of the first degree, punishable by
            imprisonment for a term of years not exceeding life imprisonment or as provided in
21
            s. 775.082, s. 775.083, or s. 775.084 . . .
22          In his argument against the enhancement, the defendant asserts that Robbery, under
23   the generic definition, is the taking of personal property by means of force or threat of
24   injury against the person of another. The 1981 Florida Robbery statute defines Robbery as
25   “the taking of money or other property which may be the subject of larceny from the person
26   or custody of another by force, violence, assault, or putting in fear.” Arthur v. State, 391
27   So. 2d 338, 338 (Fla. Dist. Ct. App. 1980). Even assuming the conviction was merely for
28


                                                 -7 -
 1   Robbery, caselaw supports the contention that a Florida Robbery conviction qualifies as a
 2   predicate offense for application of the Chapter Four career offender provision. Caselaw
 3   analyzes the enhancement under the Armed Career Criminal Act (ACCA) which also has
 4   the identical elements clause as the Career Offender provision.        Under the ACCA, a
 5   defendant convicted of violating 18 U.S.C. § 922(g) is subject to a mandatory minimum
 6   sentence of 15 years if he has three prior convictions for a “violent felony” or “serious drug
 7   offense.” 18 U.S.C. § 924(e)(1). A “violent felony” requires a conviction that “has as an
 8   element the use, attempted use, or threatened use of physical force against the person of
 9   another.” As noted above, a “crime of violence” under the Career Offender provision
10   requires the identical: “has as an element the use, attempted use, or threatened use of
11   physical force against the person of another.”
12          In Stokeling v. United States, 139 S.Ct. 544, 555 (2019), the Supreme Court held
13   that Robbery under Florida law –defined as the taking of property with the use of force to
14   overcome the resistance by the victim—qualifies as an ACCA violent felony. Id. at 549,
15   555. The Court found that Florida robbery qualifies as a “violent felony” under the
16   elements clause of the ACCA. It found that the terms “physical force,” or “force capable
17   of causing physical pain or injury,” encompasses the amount of force necessary to
18   overcome a victim’s resistance and therefore Robbery under Florida law corresponds to
19   that level of force thereby qualifying as a “violent felony”.
20          The Court noted that the Florida Supreme Court has made clear that the robbery
21   statute requires “resistance by the victim that is overcome by the physical force of the
22   offender.” Id. at 554-555 (citing Robinson v. State, 692 So.2nd 883, 886 (1997)). In
23   Robinson, the Eleventh Circuit Court held that the defendant’s prior Florida state court
24   conviction of armed robbery categorically qualified as a prior conviction for “violent
25   felony” under the “elements” clause of the Armed Career Criminal Act (ACCA). Under
26   the ACCA, the following “elements” clause is required: “has an element the use, attempted
27   use, or threatened use of physical force against the person of another.” The court in
28   Robinson held that the defendant’s Florida armed robbery conviction categorically


                                                 -8 -
 1   qualified as a “violent felony” under the ACCA’s elements clause. The court reiterated
 2   that based on its prior holdings in United States v. Dowd, 451 F.3d 1244, 1255 (11th Cir.
 3   2006) and United States v. Lockley, 632 F.3d 1238, 1245 (11th Cir. 2011), a Florida robbery
 4   conviction even without a firearm, qualifies as a “crime of violence” under the elements
 5   clause in the career offender guideline in U.S.S.G. § 4B1.2(a), which has the same elements
 6   as the ACCA.
 7          In a post-Stokeling decision, the Ninth Circuit Court in Ward v. United States, 936
 8   F.3d 914, 918 (9th Cir. 2019), held that a Minnesota simple robbery conviction qualifies
 9   as a violent felony under the ACCA’s force clause. It held:
10          This case, therefore, presents a straightforward application of Stokeling. Minnesota
11          simple robbery is defined as the use or threatened use of force “to overcome the
            person’s resistance or powers of resistance…” Minn. Stat. Ann. §609.24 (1986).
12          The Minnesota Supreme Court has unequivocally stated that “[a]lthough a simple
13          purse snatching usually constitutes theft, pushing or grabbing a person during that
            theft may constitute simple robbery.” State v. Slaughter, 691 N.W.2d 70, 76 (Minn.
14          2005)(citing State v. Nash, 339 N.W.2d 554, 557 (Minn. 1983)). Thus, Minnesota’s
15          statute is similar to the Florida robbery at issue in Stokeling, which is also defined
            as the taking of property with the use of force to overcome the victim’s resistance.
16          See 139 S.Ct. at 549, 555; see also Taylor v. United States, 926 F.3d 939, 941-42
17          (8th Cir. 2019) (reaffirming that Minnesota simple robbery is an ACCA violent
            felony and noting that “Minnesota’s simple robbery statute is virtually
18          indistinguishable from the Florida statute at issue in Stokeling” because ‘[i]n both
            States, a mere ‘snatching’ of property, without more, is not the level of force
19
            required.’).
20
21          It should be noted that in a pre-Stokeling decision, United States v. Geozos, 870 F.3d
22   890, 902 (9th Cir. 2017), the Ninth Circuit Court held that applying the familiar categorical
23   approach, neither robbery, armed robbery, or use of a firearm in the commission of a felony
24   under Florida law is categorically a “violent felony.” In Ward, supra, the court overruled
25   its decision in Geozos, in light of the Supreme Court’s decision in Stokeling.
26          Defendant’s reliance on the caselaw cited in his motion is misapplied and pre-date
27   the opinions in Stokeling and Ward. The PSR writer’s application of the defendant’s prior
28   Florida conviction as a predicate “crime of violence” is appropriate. This Court should


                                                 -9 -
 1   deny the defendant’s objection and consider the base offense level at 34.
 2         III.   Conclusion.
 3         For the foregoing reasons, the United States concurs with the PSR writer’s denial of
 4   Acceptance of Responsibility and its enhancement under the Chapter Four Career Offender
 5   provision. The United States concurs with the defendant’s objection that a three-level
 6   enhancement for use of a BB gun applies. The final Total Offense Level should remain at
 7   34. The United States respectfully requests the Court overrule the defendant’s objection
 8   to the PSR’s denial of acceptance of responsibility and application of the Chapter Four
 9   Career Offender provision.
10         Respectfully submitted this 3rd day of June, 2021.
11                                            GLENN B. McCORMICK
                                              Acting United States Attorney
12                                            District of Arizona
13                                            s/Raquel Arellano
14                                            RAQUEL ARELLANO
                                              Assistant U.S. Attorney
15
                                              s/Christine Melton
16
                                              CHRISTINE A. MELTON
17                                            Assistant U.S. Attorney
18   Copy of the foregoing served this 3rd day of June, 2021 to:
19   Erin M. Carrillo, Esq.,
     Attorney for the defendant
20
     Monica Lopez
21   U.S. Probation Officer
22
23
24
25
26
27
28


                                               - 10 -
